DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 02/16/21 is acknowledged.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 is not clear because it recites, in line 8, the limitation “the second integrated memory circuit package” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the second integrated memory circuit package” (as recited in line 8) is:
“the second integrated circuit memory package” (emphasis added).

Claim 2 is not clear because it recites, in line 1, the limitation “sub-package substrate ”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “sub-package substrate ” (as recited in line 1) is:
“the sub-package substrate ” (emphasis added).

In claim 5, line 1, number “2” should be changed to: --4--.


In claims 8-11, line 2, the term “encapsulated” should be changed to: --encapsulate--.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear because it recites, in lines 11-13, the limitation “a first plurality of wire bonds electrically coupling the first integrated circuit package with the sub-package substrate” (emphasis added).  For the purpose of examination, the Examiner assumes the above limitation of “a first plurality of wire bonds electrically coupling the first integrated circuit package with the sub-package substrate” (as recited in lines 11-13) is:
the first integrated circuit with the sub-package substrate” (emphasis added).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (U.S 2005/0230799). 
As to claim 1, Kang discloses in Figs. 1-2 an integrated circuit package system comprising:
a first substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2) having an opening (113) (see Figs. 1-2, para. [0012]-[0014]); a first integrated circuit package (“first package” 100) mounted on the first substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2) and configured to span the opening (113) and define a volume (see Figs. 1-2, para. [0012]-[0014]); a second substrate (210); a second integrated circuit memory package (“second package” 200) mounted to the second substrate (210) {see Fig. 2, para. [0013], the “second package” 200 having a memory chip 220 and thus it is a second integrated circuit memory package}; wherein the first substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2) is mounted to the second substrate (210) (see Figs. 1-2); wherein the second integrated circuit memory package (“second package” 
As to claim 7, applied to claim 1 above, Kang discloses in Figs. 1-2 all claimed limitations including the package system including an adhesive (“adhesive layer” 300) configured to secure the first integrated circuit package (“first package” 100) with the first substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2), wherein at least a portion of the adhesive (“adhesive layer” 300) is located at an interface of the opening (113) and an underside of the first integrated circuit package (“first package” 100) (see Fig. 1, para. [0007], [0013]).
As to claim 8, applied to claim 1 above, Kang discloses in Figs. 1-2 all claimed limitations including the package system including a first overmold (“encapsulant” 130) configured to encapsulate the first integrated circuit package (“first package” 100) and a top surface of the first substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2) (see Fig. 1-2, para. [0012]).
As to claim 9, applied to claims 1 and 8 above, Kang discloses in Figs. 1-2 all claimed limitations including the limitation wherein the first overmold (“encapsulant” 130) is configured to encapsulate first wire bonds (“bonding wires” 151, 152) electrically connecting the first 
As to claim 10, applied to claims 1 and 8 above, Kang discloses in Figs. 1-2 all claimed limitations including the package system including a second overmold (“encapsulant” 230) configured to encapsulate the second integrated circuit package (“second package” 200) and at least a portion of a top surface of the second substrate (210) (Figs. 1-2, para. [0013]).
As to claim 11, applied to claims 1, 8 and 10 above, Kang discloses in Figs. 1-2 all claimed limitations including the limitation wherein the second overmold (“encapsulant” 230) is configured to encapsulate second wire bonds (“bonding wires” 250) electrically connecting the second integrated circuit package (“second package” 200) with the second substrate (210) (Figs. 1-2, para. [0013]).
As to claim 12, Kang discloses in Figs. 1-2 an electronic package comprising: a first substrate (210); a first integrated circuit package (“second package” 200) mounted on the first substrate (210) (see Figs. 1-2, para. [0012]-[0013]), a second substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2) mounted on the first substrate (210) (see Figs. 1-2, para. [0012]-[0013]), the second substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2) including an opening (113)  configured to surround the first integrated circuit package (“second package” 200) when the second substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2) is mounted to the first substrate (210) (see Figs. 1-2, para. [0012]-[0014]); a second integrated circuit package (“first package” 100) mounted on the second substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2), the second integrated circuit package (“first package” 100) configured to span the opening (113) (see Figs. 1-2, para. [0012]-[0014]), and 
As to claim 18, applied to claim 12 above, Kang discloses in Figs. 1-2 all claimed limitations including the package system including an adhesive (“adhesive layer” 300) configured to secure the second integrated circuit package (“first package” 100) with the second substrate (see a substrate 110 having “uper surface” 111 and “lower surface” 112 in Fig. 2), wherein at least a portion of the adhesive (“adhesive layer” 300) is located at an interface of the opening (113) and an underside of the second integrated circuit package (“first package” 100) (see Fig. 1, para. [0007], [0013]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S 2005/0230799) in view of Lee et al.  (U.S 2006/0110849).

Lee et al. disclose in Fig. 1D a package system comprising: a first substrate (120) and a first integrated circuit package (130) includes a sub-package (comprising a sub-substrate 131 & “semiconductor chips” 132), each sub-package including a first integrated circuit (“semiconductor chip” 132) stacked with a sub-package substrate (131); wherein a sub-package substrate (131) includes a second integrated circuit (see a second “semiconductor chip” 132, Fig. 1D).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Kang by having the sub-package substrate including a second integrated circuit as taught by Lee et al. in order to perform another function in high density semiconductor package.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S 2005/0230799) in view of Upadhyayula et al. (U.S 2013/0157413).
As to claim 3, applied to claim 1 above, Kang discloses in Figs. 1-2 all claimed limitations except for the limitation wherein the first integrated circuit package includes a stack of non-volatile memory dies.
Upadhyayula et al. disclose in Fig. 14 a package system comprising: the first integrated circuit package (100) includes a stack of non-volatile memory dies (“memory die” 130 can be “flash memory chips (NOR/NAND)”) (see Fig. 14, para. [0046]).
.


Claims 4-6, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S 2005/0230799) in view of Yu et al. (U.S 2008/0001266).
As to claims 4, 5, and 6, applied to claims 1 and 4 above, Kang discloses in Figs. 1-2 all claimed limitations except for the limitation wherein the second integrated circuit package includes a second stack of integrated circuit dies; wherein the second stack of integrated circuit dies includes a volatile memory die; and wherein the second stack of integrated circuit dies includes an application specific integrated circuit (ASIC).
Yu et al. discloses in Figs. 12-14 a package system comprising: a second integrated circuit package (140b) includes a second stack of integrated circuit dies (comprising a stack of “dies” 112b); wherein the second stack of integrated circuit dies (comprising a stack of “dies” 112b) includes a volatile memory die (“die” 112b can be a volatile memory die such as “SRAM”, para. [0047]); and wherein the second stack of integrated circuit dies (comprising a stack of “dies” 112b) includes an application specific integrated circuit (ASIC) (“controller chip”/”ASIC” 116b, para. [0047]) (see Figs. 12-14, para. [0047]).   
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Kang by having a second integrated circuit package includes a second stack of integrated circuit dies; wherein the second stack of integrated 
As to claims 13, 14, 15, 16 and 17, applied to claim 12 above, Kang discloses in Figs. 1-2 all claimed limitations except for the limitation wherein the first integrated circuit package includes a first stack of integrated circuit dies; wherein the first stack of integrated circuit dies includes a volatile memory die; wherein the first stack of integrated circuit dies includes an application specific integrated circuit (ASIC); wherein the sub-package substrate includes a second integrated circuit; and wherein the second integrated circuit package includes a stack of non-volatile memory dies.
Yu et al. discloses in Figs. 12-14 a package system comprising: the first integrated circuit package (140b) includes a first stack of integrated circuit dies (comprising a stack of “dies” 112b); wherein the first stack of integrated circuit dies (comprising a stack of “dies” 112b) includes a volatile memory die (“die” 112b can be a volatile memory die such as “SRAM”, para. [0047]); wherein the first stack of integrated circuit dies (comprising a stack of “dies” 112b) includes an application specific integrated circuit (ASIC) (“controller chip”/”ASIC” 116b, para. [0047]) (see Figs. 12-14, para. [0047]); wherein the sub-package substrate (i.e., a bottom substrate/die 112a, Fig. 12) includes a second integrated circuit (i.e., a topmost “die” 112a) (Fig. 12, para. [0046], [0047], [0052]); and wherein the second integrated circuit package (140a) includes a stack of non-volatile memory dies (comprising a stack of “dies” 112a which can be “flash memory chips”, para. [0047]) (see Fig. 12, para. [0047]).
  	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Kang by having the first integrated circuit .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hu et al. (U.S 2016/0192525), Caskey et al. (U.S 10,297,582), Wu (U.S 9,646,922), and Lee (U.S 2009/0179319).

        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 24, 2021